USA-74-24B
(Rev. 05/01)

CRIMINAL DOCKET

 

HOUSTON DIVISION 1 CR 6 3 6
United States Courts A OYJ

 

 

 

 

 

 

 

 

USAO Number: —_ 2919R23045 Southern Distriet of Texas
Magistrate Number: 4:19-mj-1434 FILED
CRIMINAL INDICTMENT Filed AUG 29 2019 sudge: Ko, None
UNITED STATES of AMERICA Davids. Braden OP OK PORNEYS:
VS. RYAN K. PATRICK, USA (713) 567-9000
LEO J. LEO Ill, AUSA (713) 567-9000
Appt'd Private
JOSE LUIS RODRIGUEZ-DIAZ MERVYN MOSBACKER Cy
RAUL ADAME-TREVINO DAN W. RICHARDSON g
LI L]
C] Cj
L] CI]

 

 

Ct.1: Conspiracy to Possess With Intent to Distribute a Controlled Substance [21 USC §§ 846, 841(a)(1), and 841(b)C1 (A)

 

CHARGE: Ct.2: Possession With Intent to Distribute a Controlled Substance [21 USC §§ 841(a)(1) and 841(b)(1)(A)Gi),

 

(TOTAL)

(COUNTS:) and 18 USC § 2]

 

(2)

 

 

 

 

PENALTY: Cts.1&2: Not less than 10 years or more than life imprisonment and/or $10,000,000 fine; 5 years SRT; $100 SA

NOTICE OF CRIMINAL FORFEITURE [21 USC § 853(a)]

In Jail RODRIGUEZ;DIAZ; ADAME-TREVINO NAME & ADDRESS
of Surety:

[_] On Bond

[_] No Arrest

PROCEEDINGS:

 

 

 

 
